      Case 2:19-cv-09301-ILRL-DMD Document 85 Filed 10/15/20 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF LOUISIANA


MODERN AMERICAN                                                  CIVIL ACTION
RECYCLING SERVICE, INC.

VERSUS                                                           NO. 19-9301

EPIC APPLIED                                                     SECTION:“B” (3)
TECHNOLOGIES, LLC, ET AL


                          ORDER AND CERTIFICATION
                OF JUDGMENT AS FINAL PURSUANT TO RULE 54(B)

      Interpleader defendants Epic Companies, LLC, Navarro Capital

Partners, LLC, and Epic Applied Technologies, LLC’s joint motion

for   entry     of   a   certified      final     judgment     (Rec.   Doc.    82)    is

GRANTED.

      IT IS ORDERED that the judgment                against        Ranger     Offshore,

Inc. issued contemporaneously with this order is hereby certified

as appealable pursuant to Federal Rule of Civil Procedure 54(b).

First, the Court determines that Rule 54(b) is applicable, because

“multiple parties are involved.” Second, the Court determines that

its   judgment       against       Ranger   should   be   certified     as    final    and

appealable because “there is no just reason for delay,” for the

reasons stated in the movants’ motion. Specifically, the Court

finds    that    issuing       a    final   judgment      against    Ranger,    a     non-

responsive party in this proceeding, will allow for the remaining

parties    to    reach    a    consensual        resolution,    thereby      preserving
                                             1
    Case 2:19-cv-09301-ILRL-DMD Document 85 Filed 10/15/20 Page 2 of 2



judicial and economic resources by avoiding the necessity of a

trial. Accordingly, the motion has merit and should be granted.

     New Orleans, Louisiana, this 14th day of October, 2020.




                                  SENIOR UNITED STATES DISTRICT JUDGE




                                    2
